Order filed March 5, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00735-CR
                                ____________

            JERALD MARQUISE MURRAY SENIOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 82258-CR


                                    ORDER

      The reporter’s record in this case was due December 18, 2018. See Tex. R.
App. P. 35.1. On December 18, 2018, this court ordered granted the court reporter
a thirty-day extension to file the record on or before January 17, 2019. On January
18, 2019, this court granted the court reporter a fifteen-day extension to file the
record on or before February 1, 2019. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Ida Salinas, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. If Ida Salinas does not timely file
the record as ordered, we will issue a show cause order directing the court reporter
to appear before this court on a date certain to show cause why the reporter should
not be held in contempt for failing to file the record as ordered. Contempt of court
is punishable by a fine and/or confinement in jail.



                                    PER CURIAM